 1

 2

 3

 4

 5

 6                                      UNITED STATES DISTRICT COURT

 7                                  EASTERN DISTRICT OF CALIFORNIA

 8

 9    MICHAEL ALAN YOCOM                                      Case No. 1:21-cv-00849-HBK

10                         Plaintiff,
                                                              ORDER TO SUBMIT APPLICATION
11              v.                                            TO PROCEED IN FORMA PAUPERIS
                                                              OR PAY FILING FEE WITHIN 30 DAYS
12    COUNTY OF TULARE, et al.,
13                         Defendants.                     CLERK OF COURT TO PROVIDE IFP FORM

14

15

16             Plaintiff is a state prisoner proceeding pro se on his civil rights complaint pursuant to 42
17   U.S.C. § 1983. (Doc. No. 1). Plaintiff has not paid the $402.00 filing fee or filed an application
18   requesting to proceed in forma pauperis pursuant to 28 U.S.C. § 1915. (See docket). In order to
19   proceed with this case, Plaintiff must either pay the requisite filing fee, or file a complete motion
20   for leave to proceed in forma pauperis.
21             Accordingly, it is ORDERED:
22             1.     The Clerk of Court shall enclose an affidavit of indigency form with this Order.
23             2.     Within thirty (30) days of the date of service of this order, Plaintiff shall submit
24   the enclosed application to proceed in forma pauperis, completed and signed, or alternatively pay
25   the $402.00 filing fee for this action. No requests for extension will be granted without a
26   showing of good cause. Failure to comply with this order will result in dismissal of this
27   action.
28
                                                          1
 1
     IT IS SO ORDERED.
 2

 3
     Dated:   June 2, 2021
 4                           HELENA M. BARCH-KUCHTA
                             UNITED STATES MAGISTRATE JUDGE
 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                             2
